Exhibit 10.3

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

This Amendment No. 1 to Employment Agreement (this “Amendment No. 1”) is made
and entered into as of December 20, 2008, by and between AUTOBYTEL INC., a
Delaware corporation (the “Company”), and Monty Houdeshell (the “Executive”).

Recitals

WHEREAS, the Company and the Executive entered into that certain Employment
Agreement, dated as of January 30, 2007 (the “Employment Agreement”); and

WHEREAS, the Company and the Executive desire to amend the Employment Agreement
as set forth in this Amendment No. 1.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and with reference to the above recitals, the parties hereby
agree as follows:

ARTICLE 1

AMENDMENTS

1.1 AMENDMENT TO SECTION 3.2. Section 3.2 is amended and restated in its
entirety to read as follows:

“3.2 BONUS. The Board may, in it sole discretion, provide the Executive with the
opportunity to earn an annual bonus (“Bonus”) for each fiscal year of the
Company, occurring in whole or in part during the Term of sixty percent
(60%) (the “Target”) of the Executive’s Base Salary for such fiscal year. The
Bonus, if any, payable to the Executive shall be based on such criteria as may
be established by the Board, in its sole discretion, from time to time. The
Executive shall participate in all other short term and long term bonus or
incentive plans or arrangements in which other senior executives of the Company
are eligible to participate from time to time. Any bonus shall be paid as
promptly as practicable following the end of the fiscal year, but not later than
two and a half (2  1/2) months immediately following the end of such fiscal
year. The provisions of this Section 3.2 shall be subject to the provisions of
Sections 3.3 and 3.4.”

1.2 AMENDMENT TO SECTION 3.5. The first sentence of Section 3.5 of the
Employment Agreement is amended by inserting “that qualifies as a “change in
control event” under Treasury Regulation Section 1.409A-3(i)(5)” immediately
after “a Change of Control (as defined in Section 3.6)”.

1.3 AMENDMENT TO ARTICLE 5. Article 5 of the Employment Agreement is amended by
adding a new Section 5.4, to read as follows:

“5.4 PAYMENT. Notwithstanding anything in this Agreement to the contrary, any
reimbursements or other payments made under this Article 5 must be submitted for



--------------------------------------------------------------------------------

reimbursement by the Executive within 30 days, and shall be reimbursed promptly,
but no later than 90 days after the Company receives such reimbursement
request.”

1.4 AMENDMENT TO SECTION 6.2. Section 6.2 of the Employment Agreement is amended
and restated in its entirety to read as follows:

“6.2 TERMINATION WITHOUT CAUSE OR FOR GOOD REASON. Subject to Section 6.4, the
Company shall have the right, at any time in its sole and subjective discretion,
to terminate the Executive’s employment under this Agreement without Cause upon
not less than thirty (30) days prior written notice to the Executive. The term
“termination without Cause” shall mean the termination by the Company of the
Executive’s employment for any reason other than those expressly set forth in
Section 6.1, or no reason at all, and shall also mean the Executive’s decision
to terminate his employment under this Agreement by reason of any act, decision
or omission by the Company or the Board that: (A) materially and adversely
modifies, reduces, changes, or restricts the Executive’s salary, bonus
opportunities, options or other compensation benefits or perquisites, or the
Executive’s authority, functions, services, duties, rights, and privileges as,
or commensurate with the Executive’s position as the Executive Vice President,
Finance or Executive Vice President and Chief Financial Officer of the Company,
as the case may be, as described in Section 2.1 hereof; (B) relocates the
Executive without his consent from the Company’s offices located at 18872
MacArthur Boulevard, Irvine, California, 92612-1400 to any other location in
excess of fifty (50) miles beyond the geographic limits of Irvine, California;
(C) requires the Executive to report to someone other than the Chief Executive
Officer; or (D) involves or results in any failure by the Company to comply with
any provision of this Agreement (each a “Good Reason”). Notwithstanding anything
herein, to qualify as Good Reason, the Executive must give the Company notice of
the condition that gives rise to the Good Reason within sixty (60) days of the
occurrence of the condition, and the Company must have at least thirty (30) days
to remedy the condition. In the event the Company or the Executive shall
exercise the termination right granted pursuant to this Section 6.2, then except
as set forth in the proviso below, neither party shall have any rights or
obligations under Article 2, Sections 3.1 and 3.2, or Articles 4 and 5;
provided, however, that, subject to Section 3.5, the Company shall pay to the
Executive (a) a lump sum payment equal to twelve (12) months of the Executive’s
Base Salary in effect at the time of termination plus the Bonus (at the Target
level) within ten days after the release signed by the Executive becomes
irrevocable and shall continue to provide all benefits in accordance with
Section 4 for a period of twelve (12) months after the effective date of the
termination (subject in each case to Section 3.3), except that the Company shall
not be required to provide such benefits to the extent that, during such twelve
(12) month period, the Executive receives substantially similar (or better, from
the Executive’s perspective) benefits from a new employer, and (b) any amount
due and owing as of the termination date pursuant to Section 3.2 (including a
Bonus for the year in which the termination occurs prorated to the date of
termination based on the performance of the Company in such year as of the date
on which the termination occurs versus the performance targets for the Company
established by the Board for the entire year, and using such factors as the
Board shall determine in its sole discretion (e.g., revenue, EBITDA, net income,
etc.)) and Article 5 (subject, in each case, to Section 3.3), and the remaining
provisions of this Agreement shall remain in full force and effect in accordance
with their terms. The amounts and benefits required by clause (a) above shall be
provided only if the Executive has within 60 days following his terminated
executed (and not revoked) a release in favor of the Company (which release
shall be substantially in the form



--------------------------------------------------------------------------------

attached as Exhibit A). The amounts payable pursuant to this Section 6.2 shall
be in payment for the services rendered by the Executive pursuant to this
Agreement during the Term, and, subject to Section 3.5, the Executive shall not
be entitled to any additional amounts in consideration for such services.

1.5 AMENDMENT TO SECTION 7.1(b). Section 7.1(b) of the Employment Agreement is
amended and restated in its entirety to read as follows:

“(b) The determinations of whether and when a Gross-Up Payment is required under
this Article 7 shall be made by the Company based on its good faith
interpretation of applicable law. The amount of such Gross-Up Payment and the
valuation assumptions to be utilized in arriving at such determination shall be
made by the Company which shall provide detailed supporting calculations to the
Executive within 15 business days of the receipt of notice from the Executive
that there has been a Payment subject to the Excise Tax, or such earlier time as
is requested by the Company. Any Gross-Up Payment, as determined pursuant to
this Article 7, shall be paid by the Company to the Executive within twenty-five
(25) days of the receipt of notice from the Executive that there has been a
Payment subject to the Excise Tax; provided, that the Gross-Up Payment shall be
paid no later than the end of the Executive’s taxable year following the
Executive’s taxable year in which the Executive remitted the Payment. Any
determinations by the Company shall be binding upon the Executive, provided,
however, if it is later determined that there has been an underpayment of Excise
Tax and that the Executive is required to make an additional Excise Tax
payment(s) on any Payment or Gross-Up Payment, the Company shall provide a
similar full gross-up on such additional liability.”

1.6 ADDITION OF SECTION 9.12. Section 9.12 of the Employment Agreement is added
as follows:

“9.12 TAXES. Except as otherwise specifically provided elsewhere in this
Agreement or herein, the Executive is solely responsible for the payment of any
tax liability (including any taxes and penalties arising under Section 409A of
the Code) that may result from any payments or benefits that he receives
pursuant to this Agreement. If any amounts or benefits payable under this
Agreement in the event of Executive’s termination of employment constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), payment of such amounts
and benefits shall commence when the Executive incurs a “separation from
service” within the meaning of Treasury Regulation 1.409A-1(h), provided the 20%
service threshold in the regulation shall be substituted with 49%, from the
Company and any entity that would be considered a single employer with the
Company under Code Section 414(b) or 414(c) (“Separation from Service”). Such
payments or benefits shall be provided in accordance with the timing provisions
of this Agreement by substituting the Agreement’s references to “termination of
employment” or “termination” with Separation from Service. Nevertheless, if
Executive’s receipt of payments or benefits pursuant to this Agreement would
cause the Executive to incur liability for additional tax under Section 409A of
the Code, then the Company shall suspend such payments or benefits until the end
of the six-month period following termination of the Executive’s employment (the
“409A Suspension Period”). As soon as reasonably practical after the end of the
409A Suspension Period, the Company will make a lump sum payment to the
Executive, in cash, in an amount equal to any payments and benefits that the
Company does not make during the 409A



--------------------------------------------------------------------------------

Suspension Period. Thereafter, the Executive will receive any remaining payments
and benefits due pursuant to this Agreement in accordance with its terms (as if
there had not been any suspension beforehand). For the purposes of this
Agreement, each payment that is part of a series of installment payments shall
treated be as a separate payment for purposes of Code Section 409A.”

ARTICLE 2

GENERAL PROVISIONS

2.1 CAPITALIZED TERMS. All capitalized terms in this Amendment No.1, to the
extent not otherwise defined herein, shall have the meaning assigned to them in
the Employment Agreement.

2.2 CONTINUING EFFECTIVENESS. Except as modified by this Amendment No. 1, the
Employment Agreement shall remain in full force and effect and neither party by
virtue of entering into this Amendment No. 1 is waiving any rights it has under
the Employment Agreement, and once this Amendment No. 1 is executed by the
parties hereto, all references in the Employment Agreement to “the Agreement” or
“this Agreement,” as applicable, shall refer to the Employment Agreement as
modified by this Amendment No. 1.

2.3 SUCCESSORS. The terms and conditions of this Amendment No. 1 shall inure to
the benefit of and be binding upon the successors and assigns of the parties
hereto.

2.4 GOVERNING LAW. This Amendment No. 1 shall be construed and enforced in
accordance with the laws of the State of California, without giving effect to
the principles of conflict of laws thereof.

2.5 COUNTERPARTS. This Amendment No. 1 may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which shall
constitute one instrument.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 as of the
date first above written.

 

AUTOBYTEL INC. By:   /s/ Jeffrey H. Coats   Name:   Jeffrey H. Coats   Title:  
President and CEO

 

MONTY HOUDESHELL /s/ Monty Houdeshell